Opinion by
Lawrence, J.
The record disclosed that the Christmas trees were invoiced and entered at a price of $1.25 per bale. Petitioner was later informed by the appraiser that the correct value should have been 50 cents per bale and petitioner accordingly amended the entries. The merchandise was appraised as entered but it subsequently developed that the value of 50 cents per bale was incorrect. The collector filed an appeal for reappraisement, and upon the hearing of said appeal, a value of 71.09 cents per bale was found to be the correct dutiable value. Upon the record presented the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.